PER CURIAM.
Appellant, an inmate of the state correctional system, seeks review of an order denying his motion, filed pursuant to Florida Rule of Criminal Procedure 8.850, seeking post-conviction relief. The trial court denied the motion as not properly sworn, without reaching the merits. We conclude that, although the motion incorporates a memorandum of law, the form, and the unnotarized oath at the conclusion of the document, substantially comply with Florida Rule of Criminal Procedure 3.987. We conclude, further, that the allegations of the motion are sufficient to state claims for relief based upon ineffective assistance of trial counsel for (1) failing to inform the trial court that appellant was under the influence of psychotropic medication when he entered his pleas, and (2) failing to inform appellant that he had a viable defense of voluntary intoxication. Accordingly, we reverse, and remand for further proceedings.
REVERSED and REMANDED, with directions.
WEBSTER, MICKLE and PADOVANO, JJ., concur.